The action is to recover damages for personal injuries suffered by plaintiffs when an automobile operated by plaintiff William Gallagher and in which plaintiffs Madeline Gallagher and Madeline Gallagher, an infant, were passengers, cpllided in a public highway with a pillar which supports an overhead bridge of defendant Long Island Railroad Company. The jury rendered a verdict against the operator of the ear, and in favor of the passengers. Both defendants appeal from so much of the judgment as adjudges that the passengers recover, as well as from an order denying their motions for a directed verdict. Defendant Long Island Railroad Company also appeals from the aforesaid order insofar as it deniespts motion for judgment on its cross complaint against the city and dismisses its cross complaint, and denies its motion to set aside the verdicts in favor of the passengers. Judgment and order, insofar as appealed from, unanimously affirmed, with costs. No opinion. Present — Close, P. J., Carswell, Johnston, Adel and Lewis, JJ. [See 270 App. Div. 765.]